Title: To George Washington from Mauduit du Plessis, 26 March 1787
From: Mauduit du Plessis, Thomas-Antoine, chevalier de
To: Washington, George

 

My General,
Charleston [S.C.] 26th March. 1787

My health, and the air of Georgia have determined me to give up all to Mr McQueen, & return to France, if my disorder will permit me ever to see it again. I hope in a few days to embark on board an English Vessel. I cannot express to you the joy which I feel, at the idea of having it in my power, in about 2 months, to embrace my wife, children, relations & friends.
I shall never forget the attention & kindness which Your Excell[e]ncy & Madam Washington shewed me. I shall do myself the pleasure of letting you hear from me in France; & shall be always happy to receive your commands there.
I beg your Excellency to receive the assurances of my most sincere attachment & perfect Respect,

Duplessis

